Citation Nr: 1809951	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-33 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease with mild spondylosis of the lumbar and thoracolumbar junction (lumbar spine disability). 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of that hearing is of record. 

The Board remanded this case in January 2014, April 2016, and March 2017.

In an April 2016 decision, the Board denied the Veteran's claim for an increased rating for his lumbar spine disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 memorandum decision, the Court vacated the Board's denial of a lumbar spine disability rating in excess of 20 percent and remanded the claim to the Board for further adjudication.  

The Board observes that a number of other issues have been certified to the Board by the AOJ.  However, the Veteran has requested a Board hearing on those issues and is currently waiting for his hearing to be scheduled.  Therefore, those issues will be the subject of a later Board decision, as necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that further development of the claims is necessary prior to appellate review.

There are outstanding VA treatment records.  Specifically, VA treatment records from July 14, 2017 and August 2, 2017 indicate that the Veteran had follow up appointments scheduled in November 2017 and February 2018.  Treatment records subsequent to August 17, 2017 have not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records must be associated with the claims file.  

With regard to the Veteran's lumbar spine disability, he was provided a VA examination in August 2017.  Subsequent to that examination, the Court issued a decision in which it found that in addressing the functional loss of a disability during periods of flare-ups, it was insufficient for an examiner to state that he or she is unable to offer such an opinion without resorting to speculation based solely on the fact that the examination was not performed during a flare-up.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As the August 2017 examination report does not comply with the Court's holding in Sharp, another VA examination is warranted.

In June 2017, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  While the Veteran indicated that he had received additional education or training subsequent to becoming too disabled to work, he did not detail the type of training or education.  Accordingly, the Veteran should be afforded another opportunity to submit a fully completed VA Form 21-8940.  The Veteran is advised that the failure to return a fully completed form could negatively affect his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Additionally, to date, the information from the identified employer has not been requested or otherwise obtained.  As such information is relevant to the pending appeal it should be requested on remand.
Finally, while the evidence of record suggests that the Veteran may be unable to work due to his service-connected disabilities, the Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a) (2017).  Accordingly, this matter should be referred to the Director of the Compensation Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating from August 17, 2017 to present, and associate them with the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for       his service-connected disabilities.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Ask the Veteran to fully complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, to include detailing all education and training as well as all full-time or part-time employment subsequent to June 2003.

4.  With any assistance necessary from the Veteran, obtain information from the Veteran's former employer detailed on his June 2017 VA Form 21-8940 and any additional VA Forms 21-8940 received to determine whether he required any special accommodations as well as the date and reason the employment relationship ended.

5.  Schedule the Veteran for a VA thoracolumbar spine examination to determine the current nature and severity of his service-connected lumbar spine disability.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Range of motion should be tested actively and passively and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of   pain, weakness, fatigability, or incoordination.  If so,      the examiner is asked to describe the additional loss, in degrees, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should elicit from the Veteran a complete history of any flare-ups of his lumbar spine disability since November 2008.  In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups.  The examiner should describe the additional loss, in degrees, if possible.  

The examiner should detail the functional impact of the Veteran's service-connected DDD with spondylosis of the lumbar and thoracolumbar spine and right lower extremity and left thigh radiculopathy on his ability        to work, to include addressing the Veteran's sitting, standing, and walking limitations, if any. The examiner may consider the Veteran's education and work history but may not consider the effects of age or nonservice-connected disabilities.  The examiner should provide a complete rationale for any opinions offered.
In addressing the functional impact of the Veteran's service-connected disabilities, the examiner should address the November 2017 vocational assessment from CRC Services.  

6.  Thereafter, if the Veteran does not meet the schedular requirements for TDIU, submit the case to the Director 
of the Compensation Service, or designee, for consideration of an extraschedular evaluation for TDIU under 38 C.F.R. § 4.16(b) (2017).

7.  After conducting any additional development deemed necessary, adjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



